Citation Nr: 0313102	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  01-06 960A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to waiver of recovery of an overpayment or 
overpayments of pension benefits.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
September 1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from decisions rendered by the Committee on Waivers 
and Compromises (Committee) of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied waiver of recovery of overpayments of nonservice-
connected disability pension benefits for the period from 
February 1, 1997, through February 28, 2001.

An initial overpayment of $6,428 was created in May 2000 for 
the period from February 1, 1997, through April 30, 1999, 
when the amount of his award was retroactively reduced.  His 
request for waiver of recovery of this debt was denied in 
September 2000.  A second overpayment of $12,615 was created 
when his award was terminated in October 2000 retroactive to 
July 1, 1998.  In January 2001, the veteran was informed that 
his debt was $19,043.  The veteran requested waiver of this 
debt and reconsideration of his former request.  By a 
decision dated in May 2001, the RO denied his request for 
waiver of recovery of the overpayment of $12,615.

The RO furnished the veteran with a statement of the case in 
July 2001, listing the issue as entitlement to waiver of 
recovery of a pension overpayment of $17,825 ($19,043 less 
$1,218 which had already been withheld and applied to the 
debt).  The veteran filed his Substantive Appeal, VA Form 9, 
in August 2001.  He requested a hearing before a Member of 
the Board at the local VA office.  

In December 2001, the RO attempted to limit the issue to 
entitlement to waiver of recovery of the initial amount of 
the overpayment by issuance of a corrected Statement of the 
Case in which the amount of the overpayment was listed as 
$6,428.

As noted in a November 2002 Remand, the veteran had requested 
a hearing before a Member of the Board.  In December 2002, 
the veteran stated that he did not desire a hearing.  
Accordingly, the RO returned the case to the Board for 
further consideration.


REMAND

The most recent Statement of the Case or Supplemental 
Statement of the Case addressing the issue on appeal was 
issued by the RO in December 2001.  The RO initially 
forwarded the claims folder to the Board in January 2002.  
Thereafter, the RO received additional evidence in support of 
the veteran's claim in May 2002.  This evidence included a 
copy of a court order and a VA Form 21-4138, Statement in 
Support of Claim, in which the veteran noted a change in his 
family's situation in that his wife was now the custodian of 
her minor grandson.  He further indicated that repayment of 
the overpayment was resulting in extreme hardship on him and 
his wife and that this hardship would result in his losing 
his house.  Unfortunately, this new evidence was not acted 
upon by the RO or associated with the claims folder until 
shortly before the RO returned the claims folder to the Board 
in May 2003.

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. 
§§ 19.37, 20.1304(c) (2002).  A review of the claims folder 
does not indicate that any such waiver has been received.  
Therefore, this claim must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.

In addition to the foregoing, the Board notes that the 
veteran's most recent Financial Status Report is dated in May 
2001.  In light of the veteran's recent assertions of 
financial hardship resulting from his wife having custody of 
her grandchild and the length of time that has passed since 
the May 2001 report, the Board is of the opinion that an 
effort should be made to assess the current financial status 
of the veteran.  In this regard a new Financial Status Report 
would be probative. 

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should ask the veteran to 
complete and return a Financial Status 
Report (VA Form 20-5655).  The RO should 
enclose two copies of the form with the 
request.

2.  Upon completion of the above, the RO 
should readjudicate this claim with 
consideration of all the evidence of 
record to include any evidence received 
since December 2001.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


